Citation Nr: 1201585	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  08-08 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an effective date prior to May 4, 2006 for the reinstatement of death pension payments.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from May 1964 to May 1966.  The Veteran died in April 1974.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  


FINDINGS OF FACT

1.  A June 1992 RO decision granted the appellant's initial claim of entitlement to widow's death pension benefits, effective from November 1, 1991.

2.  In January 1998, the appellant requested that her pension be discontinued because of excessive income; the RO discontinued appellant's death pension.

3.  On May 4, 2006, the RO received the appellant's claim for reinstatement of the death pension.

4.  In a December 2006 RO decision, death pension payments were begun again, effective May 4, 2006, the date that the claim was received.


CONCLUSION OF LAW

An effective date earlier than May 4, 2006, for the reinstatement of the appellant's death pension is not warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.3, 3.31, 3.261, 3.400 (2011).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  See 38 U.S.C.A. § 5103(a) (West 2002 & West Supp. 2011); 38 C.F.R. § 3.159(b) (2011).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  See 38 U.S.C.A. § 5103A (West 2002 & West Supp. 2011); 38 C.F.R. § 3.159(c) (2011).

The appellant has not been specifically provided with VCAA notice regarding her appeal of the effective date assigned for the reinstatement of death pension benefits prior to the adjudication of her claim by the RO.  Here, the lack of VCAA notice is not determinative because the outcome of this earlier effective date claim depends on documents that are already contained in the VA claims file.  The Court has held that failure to comply with the notice requirement of the VCAA is not prejudicial to an appellant if, based on the facts of the case, entitlement to an earlier effective date is not shown as a matter of law.  See Nelson v. Principi, 18 Vet. App. 407, 410 (per curium).  Moreover, no additional development could alter the evidentiary or procedural posture of this case.  In the absence of potential additional evidence, no notice is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (VCAA notice not required where there is no reasonable possibility that additional development will aid the claimant).  The Board therefore finds that failure to comply with the VCAA does not adversely affect the appellant.

II.  Analysis

Generally, except as otherwise provided, the effective date of an evaluation and award of pension will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. 
§ 3.400 (2011).

The applicable statutory and regulatory provisions require that VA look to all communications from the appellant that may be interpreted as applications or claims - formal and informal - for benefits.  In particular, VA is required to identify and act on informal claims for benefits.  See 38 U.S.C.A. § 511(b)(2) (West 2002); 38 C.F.R. §§ 3.1(p), 3.155(a) (2011); see also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2011).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p) (2011).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant or her representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  See 38 C.F.R. § 3.155 (2011).
The Veteran died in April 1974.  See the death certificate dated April 1974.  In June 1992, the RO granted the appellant's claim for death pension benefits.  In January 1998, the appellant notified the RO that she had resumed employment.  She asked that her pension be discontinued so as to avoid an overpayment.  Accordingly, the RO discontinued her pension benefits in a January 1998 decision letter.  The RO received a claim for reinstatement of the appellant's death pension in May 2006.  Her claim was granted in a December 2006 decision, effective May 4, 2006, the date her claim was received by VA.  The appellant has disagreed with the assigned effective date and argues her death pension benefits should have been established effective in March 2006.  See the appellant's statement dated May 2007.

Based upon a complete review of the evidence of record, and for reasons and bases expressed immediately below, the Board finds that the currently assigned effective date of May 4, 2006 is the earliest effective date assignable for the reinstatement of the appellant's death pension benefits, as a matter of law.

In statements dated in May 2007 and February 2007, the appellant conceded that her representative did not file the claim to reinstate her death pension with the RO prior to May 4, 2006.  Specifically, the appellant stated that she originally applied for reinstatement of her death pension at the Washtenaw County veterans' service office (VSO) in Ann Arbor, Michigan on March 14, 2006.  See the appellant's statement dated May 2007.  Due to administrative error on the part of her representative, the claim was not filed with the RO until May 4, 2006.  See the appellant's statement dated February 2007.  The appellant argues that she is thus entitled to receive pension benefits effective the date she submitted her claim to her representative.  See the appellant's statement dated May 2007 and February 2007.

The assignment of an effective date for pension is essentially governed by the date of filing with VA of a claim.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011).  A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2011).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, her duly-authorized representative, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered as filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a) (2011).

Significantly, by the appellant's own admission, her claim was not filed with the RO until May 4, 2006.  See the appellant's statements dated May 2007 and February 2007.  The Board has carefully reviewed the record and can identify no communication from the appellant or her representative that may be considered to be a claim for reinstatement of pension benefits prior to the date the claim was received (May 4, 2006).  See Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992) (the Board must look at all communications that can be interpreted as a claim, formal or informal, for VA benefits).

In essence, the appellant's contention amounts to an argument couched in equity.  The Board, however, is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment from the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992), citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990).

To some extent, the appellant appears to have more recently disagreed with the date stamp on her claim for reinstatement of the death pension, arguing that she filed her claim at the "Veterans Administration office" in Ann Arbor on March 14, 2006.  See the appellant's VA Form 9 dated March 2008.  With respect to this contention, the presumption of administrative regularity comes into play.  "The presumption of regularity supports the official acts of public officers and, in the absence of clear evidence to the contrary, courts presume that they have properly discharged their official duties."  Clear evidence to the contrary is required to rebut the presumption of regularity.  See Ashley v. Derwinski, 2 Vet. App. 207 (1992), quoting United States v. Chemical Foundation, 272 U.S. 1, 14-15 (1926).  While the Ashley case dealt with regularity and procedures at the Board, in Mindenhall, the Court applied the presumption of regularity to procedures at the RO level, such as in the instant case.  See also Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  The Court specifically held that a statement such as the appellant's, standing alone, is not sufficient to rebut the presumption of regularity in RO operations.  Id.

In this case, the appellant has presented no evidence, aside from her own statement, that her claim was improperly date-stamped by the RO.  The evidence of record, including the appellant's previous statements and submissions of her representative, indicate that the claim was date-stamped at the RO on the date it was received-May 4, 2006.  Thus, the evidence of record does not serve to rebut the presumption of administrative regularity.

The Board does not necessarily dispute that the appellant may have submitted the claim for reinstatement of death pension benefits to her representative prior to May 4, 2006.  Indeed, it appears to have been date-stamped by her representative as having been received in April 2006.  However, the Board is obligated to apply the law as Congress has created it and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  As explained above, the law does not support the assignment of an effective date prior to May 4, 2006-the date of receipt at VA.

In conclusion, for the reasons and bases set forth above, the Board finds that the effective date for the reinstatement of death pension benefits, is no earlier than the currently assigned date of May 4, 2006.  The benefit sought on appeal, entitlement to an earlier effective date, is accordingly denied.


ORDER

Entitlement to an effective date earlier than May 4, 2006 for the reinstatement of the appellant's death pension is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


